NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                   IN THE DISTRICT COURT OF APPEAL

                                                   OF FLORIDA

                                                   SECOND DISTRICT

In the Interest of M.W., a child.  )
___________________________________)
                                   )
N.W.,                              )
                                   )
               Petitioner,         )
                                   )
v.                                 )                      Case No. 2D18-3610
                                   )
DEPARTMENT OF CHILDREN AND         )
FAMILIES and GUARDIAN AD LITEM     )
PROGRAM,                           )
                                   )
               Respondents.        )
                                   )

Opinion filed January 9, 2019.

Petitioner for Writ of Certiorari to the Circuit
Court for Pinellas County; Kimberly Todd,
Judge.

Michael R. Warren of Warren Law Firm,
PLLC, Safety Harbor, for Petitioner.

Bernie McCabe, State Attorney, and
Leslie M. Layne, Assistant State Attorney,
Clearwater, for Respondent Department of
Children and Families.

Thomasina Moore, Statewide Director of
Appeals, and Laura J. Lee, Appellate
Counsel, Tallahassee, for Respondent
Guardian ad Litem Program.


PER CURIAM.
           Denied.

KHOUZAM, SLEET, and SALARIO, JJ., Concur.




                                   -2-